DIAMANTIS, Judge.
We affirm Richard Paul Zitzman’s conviction for aggravated assault on a law enforce*1220ment officer;1 however, we must vacate the three-year mandatory minimum sentence because, as the state properly has conceded, the mandatory minimum sentence is one year. See § 775.0823(7), Fla.Stat. (1991).2 Thus, we vacate the three-year mandatory minimum sentence and remand this cause for imposition of the one-year mandatory minimum sentence.
Conviction AFFIRMED; sentence AFFIRMED in part and VACATED in part; and cause REMANDED.
DAUKSCH and GRIFFIN, JJ., concur.

. See §§ 784.021, 784.07, Fla.Stat. (1993).


. Section 775.0823(7), Florida Statutes (1991), is applicable because Zitzman committed the offense on July 6, 1993. Section 775.0823(7), Florida Statutes (1993), which authorizes the imposition of a sentence in accordance with the sentencing guidelines, applies to offenses committed on or after January 1, 1994.